      Case 3:20-cv-00234-DPM Document 13 Filed 11/23/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

KEVIN R. BIGGERS                                             PLAINTIFF
ADC #155966

v.                       No. 3:20-cv-234-DPM

BRIAN BUCHANAN, Patrolman,
Cherokee Village Police Department                        DEFENDANT

                               ORDER
     Biggers hasn’t updated his address with the Clerk; and the time
to do so has passed. Doc. 11. His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.
                                 __________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                   23 November 2020
